SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.1) TIANYIN PHARMACEUTICAL CO., INC. (Name of Issuer) Common Stock, $.001 par value (Title of Class of Securities) 88630M1045 (CUSIP Number) Cmark Holdings Co., Ltd. Unit 06, 21/F, Beautiful Group Tower, 77 Connaught Road, Central, Hong Kong Telephone: (852) 3583 3340; Fax: (852) 3585 6021 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box . CUSIP Number (1) Name of Reporting Persons:Cmark Holdings Co., Ltd. S.S. or I.R.S. Identification Nos. of above persons: (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) (3)SEC Use Only (4)Source of Funds (See Instructions)OO (5) Check if Disclosure of Legal Proceedings is required Pursuant to Items 2(d) or 2(e) 1 (6)Citizenship or Place of Organization:Cayman Islands Number of Shares (7)Sole Voting Power: 7.757% Beneficially Owned By Each Reporting (8)Shared Voting Power: Person With (9) Sole Dispositive Power: 7.757% (10) Shared Dispositive Power: (11) Aggregate Amount Beneficially Owned by Each
